Title: James Madison to Richard Cutts, 24 December 1828
From: Madison, James
To: Cutts, Richard


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Decr 24. —28
                            
                        
                        Hearing nothing on the Subject of my answer to the Bill in Chancy. I begin to fear that some miscarriage has
                            taken place or that a throng of business has not left Mr. Jones time to attend to it. Which ever be the cause, time must
                            now be pressing, as I understood from you the Court was to sit in this month. If the adversary in the suit be at all
                            likely to make out a troublesome case, you can best judge, whether it may not be agreeable to Mr Jones as well as
                            otherwise convenient to engage Mr. West, or some one else to take a part in the burden of the proceedings. Affe. respts
                        
                            
                                J. M
                            
                        
                    